Per Curiam.
The failure to comply with section 142 of the Election Law by petitioner-respondent in filing objections and proper specifications to the designating petitions, in so far as such objections appear on the face of the petition, precludes a review *176because of such failure of compliance. The record does not contain any proof upon which the court in the exercise of its summary jurisdiction might find the designating petitions defective.
On the state of the record, the order should be reversed in so far as appealed from and the petition denied.
Present — Martin, P. J., McAvoy, Untermyer, Dore and Cohn, JJ.
Order so far as appealed from unanimously reversed and petition denied.